Citation Nr: 0800958	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-13 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
March 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for arthritis of 
the left knee.  The veteran testified at a July 2005 RO 
hearing.  In June 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board videoconference 
hearing at the RO.  Transcripts of both hearings are of 
record.

The Board remanded this case for additional development in 
October 2006.  As the requested development has been 
accomplished, this case is properly before the Board.  
Service connection claims for arthritis of the right knee and 
a skin disorder also were remanded; but the RO granted these 
claims in September 2007 and they are no longer on appeal.  


FINDING OF FACT

Resolving all doubt, the medical evidence of record relates 
the present arthritis of the left knee to service.


CONCLUSION OF LAW

Arthritis of the left knee was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107, (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a left knee 
disability.  He testified that there was not a particular 
injury in service but that he began developing pain and 
swelling in his knee and aching in the joint while performing 
active service.  He indicated that he was told by a medical 
examiner in service that his pain would go away but that it 
never did and that he continues to suffer from the pain in 
the left knee.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present left knee disability.  Private 
medical records dated from 1992 to 2005 show a diagnosis of 
osteoarthritis of the left knee.  VA medical records dated 
from 2003 to 2005 also show continued diagnosis of 
degenerative joint disease of the left knee.  A December 2006 
VA orthopedic consult notes that the veteran had a total left 
knee replacement in October 2005 at a private hospital.  
Private medical records dated from 2006 to 2007 note that the 
veteran is status post total left knee replacement.

The next issue is whether there is any evidence of in-service 
incurrence of a left knee disability.  At the time of 
discharge from service, a February 1979 service medical 
record shows complaints of pain in the left knee and swollen 
or painful joints.  

As the record shows a current left knee disability and in-
service complaints of pain in the left knee, the 
determinative issue is whether there is any relationship 
between the two.  

A December 2006 VA examiner reviewed the claims file and the 
veteran's left knee and found that based on the information 
reviewed it was the examiner's opinion that it was at least 
as likely as not that the currently found knee disorder was 
related to the complaints/findings noted while he was in 
active service.

As the medical evidence in this case relates the veteran's 
current left knee disorder to service, all doubt is resolved 
in his favor, and service connection for arthritis of the 
left knee is warranted.  38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for arthritis of the left 
knee is granted, subject to the rules and payment of monetary 
benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


